Citation Nr: 0940904	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional information from the Veteran, to send 
information to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for PTSD stressor verification, and 
to afford the Veteran VA examinations for his claims .  Those 
actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's heart condition did not have onset during 
active service or within one year of separation for active 
service and is not otherwise etiologically related to his 
active service from February 1952 to January 1954.

2.  The Veteran has a diagnosis of PTSD.

3.  The Veteran's alleged stressor has been verified.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Heart condition

Certain chronic diseases, including all forms of valvular 
heart disease, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service treatment reports are not available in this case.  
The National Personnel Records Center (NPRC) indicated that 
the Veteran's service treatment records were possibly lost or 
destroyed in a fire.  The Board has considered the U.S. Court 
of Appeals for Veterans Claims (Court) statement in 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that:

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection 
of such evidence is heightened. 

With this heightened duty in mind, the Veteran was afforded a 
VA examination in May 2009 to determine whether the Veteran's 
current heart disability is related to his service.

An examination report from the VA examination of the 
Veteran's heart in May 2009, revealed that the Veteran 
complained of spells of dizziness in the 1970s.  This symptom 
progressed until 1994 when the Veteran underwent an aortic 
valve replacement.  In 1999, the Veteran suffered a 
Myocardial infarction, which required a valve replacement.  
The examiner noted that the stress test reflects METs of 5, 
an LV dysfunction with an ejection fraction of 45 percent.  
The Veteran's heart size was normal and a diagnosis of aortic 
valve replacement with coronary artery disease was provided.  

The examiner opined that the aortic valve replacement is not 
caused by or a result of the Veteran's time in service.  She 
explained that the medical evidence within the claims folder 
indicated that the problem leading to the aortic 
insufficiency and aortic valve replacement was a congenitally 
biscupid aortic valve.  She also concluded that the Veteran's 
heart condition was not permanently aggravated by any 
psychiatric disability as the condition was a congenital 
problem.

38 C.F.R. § 3.303 (c) and § 4.9 state that congenital defects 
are not "diseases" or "injuries" within the meaning of 
applicable legislation.  Interpreting 38 C.F.R. § 3.303 (c), 
VA's General Counsel has held that service connection may not 
be granted for defects of congenital origin.  VAOPGCPREC 82-
90. 

Simply stated, while the Veteran clearly has a current heart 
condition, there is no indication of a nexus between the 
disability and the Veteran's active service.  In fact, 
competent medical evidence, which is shown to be highly 
probative, indicated a condition that is congenital in 
nature.  

Hence, the preponderance of the evidence of record is against 
a grant of service connection for a heart condition, and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran was diagnosed with PTSD by a clinical 
psychologist in a June 2009 VA examination.  In the June 2009 
examination report, the examiner lists DSM-IV symptoms of 
PTSD such as having mildly blunted affect, depressed and 
irritable mood, impaired memory, oriented in all spheres, no 
hallucinations, poor impulse control, suicidal ideations with 
no plan, no intent, and no means, and hypervigilance.  
Therefore, the Board finds that the diagnosis was made in 
accordance with the DSM-IV as mandated by regulation.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran's service personnel records do not contain 
any indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the Veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

However, there is no need to verify every detail of a claimed 
stressor and evidence of a stressor affecting a veteran's 
unit in service implies the veteran's involvement in those 
events.  Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
The Court has since clarified that it is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).

The Veteran alleges several in-service stressors related to 
his PTSD.  The Board finds that taken together, these 
stressors are sufficiently verifiable.  

In a PTSD Questionnaire submitted to the RO in January 2003, 
the Veteran alleged that he experienced bombing every day and 
underwent heavy artillery fire and rifle fire.  He reported 
that there was daily, loud train noise.  The Veteran also 
asserted that in March 1953, he injured his left arm after 
someone threw a bomb onto the back of a pickup truck while he 
was driving his lieutenant.  While stationed in Seoul, Korea, 
the Veteran alleged that he witnessed ammunition trains being 
bombed in the summer of 1954.

The Veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 
124 2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The initial issue presented on appeal concerns whether the 
Veteran did in fact experience bombing and/or enemy fire 
while in service.  The Board finds that independent evidence 
of record corroborates that the Veteran was present in Seoul, 
Korea when it was subjected sniper fire on the trains of the 
Battalion and, thus, suggests that the Veteran was exposed to 
such attacks.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veteran's DD-214 confirms that that the Veteran served 
with the 712th Transporation Railway Operations Battalion for 
the period of May 1953 to August 1953.  In a response from 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)), filed October 2008, the RO 
determined that the Veteran served with the 712th 
Transportation Railway Operations Battalion, during the 
period in question.  The report also stated that while there 
were no indications of bombings during that period, reports 
did reveal that Korean civilians stoned all trains as they 
were kept from soliciting the troops on the train.  A report 
from August 1953 stated that prisoners being returned to 
North Korea and transported from Pusan and Inchon caused 
disturbances on all trains and caused extensive damage to the 
passenger cars.  During the months of May through July, there 
were reports of sniper fire on the trains of the Battalion.

The Veteran underwent a VA PTSD examination in June 2009.  As 
discussed above, the Veteran was diagnosed with PTSD in 
accordance with the DSM-IV.  The examiner opined that "it is 
at least as likely as not that [the Veteran's] current [PTSD] 
symptoms were produced by the in-service stressors.  His PTSD 
is delayed by many, many years.  Memories have remained 
dormant as they can in trauma related cases.  The trigger for 
the symptoms could well have been the stroke, his work 
cessation and the physical vulnerability he experiences with 
residuals from stroke, [depression], and blindness.  This 
could have triggered [dormant] memory, thus creating 
intrusion."

Thus, the Board finds that the Veteran's descriptions of 
experiencing artillery fire and train disturbances are 
sufficiently verified by the information of record.  In 
particular, reliable documentary evidence shows that the 
Veteran was stationed in Seoul, Korea, during the period of 
May 1953 to August 1953 and that his Battalion experienced 
sniper fire in May through July of 1953.  In short, the 
Veteran's PTSD is related to his verified in service stressor 
while serving in Seoul, Korea as established by a nexus 
opinion from June 2009.  The claim of service connection for 
PTSD, therefore, is granted.

This finding does not suggest that all of the Veteran's 
problems are associated with his PTSD, simply that he has 
PTSD based a stressor in service.  The nature and extent of 
the disability associated with service is not before the 
Board at this time.


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in January 2003, February 2005, and June 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


